internal_revenue_service number release date index number -------------------------------------------- --------------------------------------------- ------------------------ ----------------------------------- in re ---------------------------------------------------- ------------------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no --------------- telephone number ------------------- refer reply to cc ita b03 plr-139485-12 date date legend parent --------------------------------------------- company --------------------------- company ------------------------------------- state a ------------ b ---------------------------------------- dollar_figurea -------- x ----- date --------------------- date ----------------- date ------------------------ date ---------------------- date ---------------- plr-139485-12 sub --------------------------------- sub ----------------------------- dear ------------ this is in response to your representative’s letter dated date submitted on behalf of parent requesting a ruling that the acquisition of company is a covered transaction within the meaning of sec_1_263_a_-5 of the income_tax regulations facts company and company are both organized under the law of state a and operate as b companies on date parent company and certain of its subsidiaries entered into a merger agreement with company as amended on date providing for the combination of company and company under a new holding_company parent parent is a state a corporation and was organized by company on date solely for the purpose of effecting the merger of company and company as a result of the merger parent became a publicly traded corporation after the merger the company consolidated_group continued with parent as the common parent specifically effective on date the following steps were undertaken to effectuate the merger transaction the transaction step company formed parent and parent formed two wholly owned subsidiaries sub and sub step sub merged with and into company with company surviving pursuant to the merger each share of common_stock of company was converted into the right to receive a share of parent stock the company stockholders received parent shares in a one-for-one exchange for their former shares of common_stock of company the company acquisition step sub merged with and into company with company surviving pursuant to the merger each share of common_stock of company other than shares held by company as treasury_stock or that were owned by company sub or any wholly owned subsidiary of company and shares with respect to which appraisal rights under state a law were properly exercised and not withdrawn was converted into i the right to receive dollar_figurea in cash without interest and ii x shares of validly issued fully paid and non-assessable common_stock of parent the company acquisition plr-139485-12 the company acquisition qualified for tax-free treatment as an exchange under sec_351 of the internal_revenue_code a sec_368 reorganization or a sec_368 reorganization the shareholders of company recognized no gain_or_loss on the exchange of their shares for parent shares parent recognized no gain_or_loss on the receipt of the company shares in exchange for its stock and there was carryover_basis and holding periods with respect both to parent’s company stock and the company shareholders’ parent stock the company acquisition was both a taxable_acquisition and qualified as an exchange to which sec_351 applies the company shareholders recognized gain but not loss on cash received in exchange for their company stock pursuant to sec_351 parent recognized no gain_or_loss on the acquisition of the company stock and will generally take carryover_basis and holding_period however company shareholders basis in their new parent stock is reduced by the amount of cash received and increased by the amount of gain recognized parent makes the following representations representation sec_1 prior to the transaction company and company were not related within the meaning of sec_267 immediately after the transaction was consummated parent company and company were related within the meaning of sec_267 the company acquisition was a taxable_acquisition which qualified as an exchange to which sec_351 applies pursuant to sec_351 the company shareholders recognized gain if any but not loss to the extent cash was received in exchange for their company stock the transaction was undertaken to facilitate the combination of the businesses of company and company ruling requested the company acquisition is a covered transaction within the meaning of sec_1 a - e of the regulations law and analysis plr-139485-12 sec_162 of the code provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_263 of the code provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-5 of the regulations provides in part that a taxpayer must capitalize an amount_paid to facilitate the following transactions an acquisition of assets that constitute a trade_or_business whether the taxpayer is the acquirer or the target in the acquisition an acquisition by the taxpayer of an ownership_interest in a business_entity if immediately after the acquisition the taxpayer and the business_entity are related within the meaning of sec_267 or sec_707 an acquisition of an ownership_interest in the taxpayer other than an acquisition by the taxpayer of an ownership_interest in the taxpayer whether by redemption or otherwise a restructuring recapitalization or reorganization of the capital structure of a business_entity including reorganizations described in sec_368 and the distribution of stock by the taxpayer as described in sec_355 a transfer described in sec_351 or sec_721 whether the taxpayer is the transferor or transferee a formation or organization of a disregarded_entity an acquisition of capital a stock issuance a borrowing and writing an option sec_1_263_a_-5 of the regulations provides in part that an amount is paid to facilitate a transaction if the amount is paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-5 provides a bright-line_rule to determine whether amounts paid in certain covered transactions are facilitative sec_1 a - e provides that an amount which is not inherently facilitative as defined in plr-139485-12 sec_1_263_a_-5 facilitates a transaction only if the amount relates to activities performed on or after the earlier of i the date on which a letter of intent exclusivity agreement or similar written communication other than a confidentiality agreement is executed by representatives of the acquirer and the target or ii the date on which the material terms of the transaction as tentatively agreed to by the representatives of the acquirer and the target are authorized or approved by the taxpayer's board_of directors or committee of the board_of directors in the case of a transaction that does not require authorization or approval by the taxpayer’s board_of directors the date determined under this paragraph is the date on which the acquirer and the target execute a binding written contract reflecting the terms of the transaction the bright line rule applies only with respect to covered transactions which is defined in sec_1_263_a_-5 of the regulations as i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 and iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 parent argues that the company acquisition satisfies the requirements for the second category of covered transactions under sec_1_263_a_-5 because it is a taxable_acquisition that results in company being a wholly owned subsidiary of parent company and parent are thus related under sec_267 section dollar_figure of revproc_2013_3 2013_1_irb_113 date provides that the service will not issue a ruling concerning most corporate_reorganizations ruling based solely on the information submitted and the representations set forth above we rule that the company acquisition is a covered transaction within the meaning of sec_1_263_a_-5 of the regulations plr-139485-12 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit or examination process this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert m casey senior technician reviewer branch income_tax accounting
